DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
Claims 11-16, 18, 20-22, 30-32 and 34-43 remain pending in this application.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
s 11-16, 18, 20-22, 30-32 and 34-43 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-30 of copending Application No. 16969323 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular, claim 31 has been amended now to recite “wherein said therapeutic procedural pack further comprises an analytical device for determining presence of virus or bacteria”, and this feature appears to constitute new matter. The current specification recites: 
“System 100 also allows for the involvement of a biological research centre 500 which may analyse sensor signals from computer system 200 as described above. Such input may be important 
However, Applicant does not point to, nor was the Examiner able to find, any support for “an analytic device for determining presense of virus or bacteria” determination within the specification as originally filed. As such, Applicant is respectfully requested to clarify the above issues and to specifically point out support for the newly added limitations in the originally filed specification and claims.
Applicant is required to cancel the new matter in the reply to this Office action.
Claims 32, 34-37 inherit the deficiencies of claim 31 through dependency and are therefore also rejected.








(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16, 18, 20-22 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In particular, 
Claim 11 has been amended now to recite:
”initiating an automated control response additional to inventory management to, when processed, said processed information transferred from said plurality of therapeutic procedural packs,…” in lines 14-16. It’s unclear how the automated control and inventory management are related, nor if the automated control is caused by the inventory.
Claims 12-16 and 18-22 inherit the deficiencies of claim 11 through dependency and are therefore also rejected.

Claim 42 has been amended now to recite:
“The system of claim 39, wherein the computer system controls a machine or manufacturing plant to produce packs comprising analytical devices for identifying said viral disease.”. It’s unclear how the system controls a machine or manufacturing plant to produce packs of vaccine, and it’s not clear which analytical devices identify viral diseases.  As indicated in the section above, the current specification is silent about describing any “analytical device” that identifies viral diseases.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15, 18, 20-22, 30 and 38-43 are rejected under 35 U.S.C. 103 as being unpatentable over Garver et. al. (hereinafter Garver) (US 8,332,240 B1) in view of Monroe (US 8,044,778 B2).
Claim 11 has been amended now to recite a method for managing the use of portable therapeutic platforms for a therapeutic procedure comprising the steps of: 
(a) providing a plurality of therapeutic procedural packs (Garver teaches “a system and method for tracking and monitoring vaccine and pharmaceutical information that includes data storage and environment sensors on the products themselves wherein the data is easily transmitted to remote devices. ... Preferably, such a device is capable of providing data storage, wireless communication, sensing/actuation, and event capture where the event may be a temperature or moisture alarm, etc., and data transfer.” in col. 3, lines 23-39 and also “One aspect of the invention relates to a vaccine or drug product 10 that incorporates a MEMS-enabled tag 20 Tags are preferably placed on the individual Vial/containers but may also be placed on the pack ages, cartons, transport vehicles, storage units, and the like. The MEMS-enabled tags are for use in identifying the vaccine or drug product as well as its environmental history. Another aspect of the invention relates to a system and method for reading the MEMS-enabled tags installed on vaccine or drug product 10 to obtain information. The system may link this information to a local computer/database or a remote/central computer/database for offsite monitoring.” In col. 7, lines 2-13); 
(b) transferring information about the environment surrounding and including each therapeutic procedural pack between the electronic communications device of each therapeutic procedural pack and a computer system including a processor which processes said information (Garver teaches “the data is easily transmitted to remote devices” in col. 3, lines 23-39 and “…communicating at least part of the information read from the tag to a central repository for remote access or processing of the information including one or more of monitoring, agency compliance, and patient accessible records.” In col. 4, lines 21-25); and 
(c) initiating an automated a control response additional to inventory management to, when processed, said information transferred from said plurality of therapeutic procedural packs, wherein said electronic communications device of each therapeutic procedural pack communicates with the computer system so that information is communicated between each therapeutic procedural pack and the processor of the computer system (Garver teaches “the method may include populating a database with information read from the tag by the recipient to provide for further processing of the information including one or more of updating inventory, ordering refills, verifying patient vaccine schedules, and checking recalls. It also may include communicating at least part of the information read from the tag to a central repository for remote access or processing of the information including one or more of monitoring, agency compliance, and patient accessible records” in col. 4, lines 16-25).  
Garver fails to expressly teach “each therapeutic procedural pack comprising at least one compartment for holding a vaccine or medicament and at least one further therapeutically effective item required to conduct the therapeutic procedure and an electronic communications device having a 
In particular, Monroe discloses “Case 1000 may contain one or more pharmaceutical containers, such as an autoinjector, a syringe, a vial containing liquid pharmaceuticals, an inhaler, or any of numerous types of containers for tablets, capsules, powders or ointments.” (Monroe; col. 21, lines 35-40).
It would have been obvious to one of ordinary skill in the art to include in the tracking and monitoring vaccine and pharmaceutical information system of Garver the ability to providing a case with tracking features that including containers as taught by Monroe since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 12 recites the method of claim 11, wherein each said therapeutic procedural pack allows administration of a medicament or vaccine to a patient by injection in single or multiple episodes (Garver teaches “tracking and monitoring vaccine and pharmaceutical information…” in col. 3, lines 23-27), and comprises a plurality of compartments for holding a group of therapeutically effective items consisting of a vial of a vaccine and an injector, comprising, from manufacture through to administration of the medicament or vaccine to a patient: 
tracking information from an electronic communications device for each said therapeutic procedural pack (Garver; col. 3, lines 23-39); and 
tracking information from a further at least one electronic communications device for the group of therapeutically effective items (Garver; col. 3, lines 23-39).  

(Garver; col. 3, lines 23-39), but fails to expressly teach “a plurality of compartments for holding a group of therapeutically effective items consisting of a vial of a vaccine and an injector”. 
	Further, the courts have broadly held that making parts of an apparatus separable is obvious. In re Dulberg, 289 F.2d 522,523, 129 USPQ 348, 349 (CCPA 1961). As such, these changes do not present a patentable distinction over the applied prior art of record.

Claim 13 recites the method of claim 11, wherein said information includes information about the use of the pack including information from sensors detecting when, how and where the items contained within the pack are used (Garver teaches “instructions for tracking and monitoring vaccine and pharmaceutical information including data storage and environment sensing” in abstract and “The MEMSD is programmed with vaccine or drug specific data (supplied by the vaccine or pharmaceutical manufacturer) to aid in tracking and monitoring of the product during storage, and use…When the vaccine or pharmaceutical are needed they are removed from inventory and scanned to check for condition and included manufacturer data specific to the product scanned. The product is administered to the patient through the appropriate method, and the container and attached MEMSD is properly disposed of. Each time the MEMSD is scanned, the in-house and/or central databases are updated. Scanning may occur for example upon receipt of the product, periodically during storage, after certain events (e.g., recent power outages which may have adversely affected the environment), before and after administering to a patient.” in col. 10, lines 4-27).  

Claim 14 recites the method of claim 11, wherein the computer system receives informational inputs from each of said plurality of therapeutic procedural packs showing how, when and where the packs are used (Garver; col. 10, lines 4-27).  

Claim 15 has been amended now to recite the method of claim 11, wherein said information is processed by the processor in real time (Garver teaches “the method may include populating a database with information read from the tag by the recipient to provide for further processing of the information including one or more of updating inventory, ordering refills, verifying patient vaccine schedules, and checking recalls. It also may include communicating at least part of the information read from the tag to a central repository for remote access or processing of the information including one or more of monitoring, agency compliance, and patient accessible records.” In col. 4, lines 13-25).  

Claim 18 has been amended now to recite the method of claim 11, wherein said electronic communications device includes a device forming part of a passive or active RFID system, at least one RFID chip and antenna being included within a therapeutic procedural pack (Garver; col. 4, lines 26-35).  

Claim 20 recites the method of claim 18, wherein information is communicated between each therapeutic procedural pack and the computer system and processed by the processor in real time (Garver; col. 12, lines 30-49).  

Claim 21 recites the method of claim 20, wherein the platform includes at least one analytic device which allows analysis of items included within the pack or analysis of the environment surrounding and including the pack (Garver teaches “environmental sensor” in abstract).  

Claim 22 recites the method of claim 21, wherein the analytic device tests diluents, injectables or pharmaceutical compositions to check that such are safe for administration in terms of chemical composition and dosage (Garver teaches “The improved method further includes the step of determining the safety and efficacy of the product based on the readings from the tag, by comparing the first information including an expiration date with a current date to determine whether the vaccine has expired and by comparing the second information including a range of environments to a predetermined acceptable threshold range of environments indicating whether the product has exceeded the threshold.” in abstract).  

Claim 30 has been amended now to recite a method of manufacturing a portable therapeutic procedural pack for conducting a therapeutic procedure including injection of a vaccine and comprising:
(a) providing a therapeutic procedural pack comprising at least one compartment filled with at least one therapeutically effective item selected from the group consisting of a medicament, vaccine, reagent or sterile water for injection by a blow fill and seal process, required to conduct the therapeutic procedure, said at least one therapeutically effective item being provided with an electronic communications device to enable tracking of said at least one therapeutically effective item(Garver teaches “a system and method for tracking and monitoring vaccine and pharmaceutical information that includes data storage and environment sensors on the products themselves wherein the data is easily transmitted to remote devices. ... Preferably, such a device is capable of providing data storage, wireless communication, sensing/actuation, and event capture where the event may be a temperature or moisture alarm, etc., and data transfer.” in col. 3, lines 23-39); and 
(b) tracking said at least one therapeutically effective item through said electronic communications device from manufacture to including the therapeutically effective item in said therapeutic procedural pack conducting said therapeutic procedure on a patient (Garver; col. 3, lines 23-39).  

Claim 38 has been amended now to recite a system for controlling a disease through administration of a vaccine or medicament to a patient in an injection procedure comprising: 
(a) a plurality of portable therapeutic procedural packs holding therapeutically effective items to perform the injection procedure, each therapeutic procedural pack comprising: (i) a syringe comprising at least one compartment for holding an injectable required to conduct the injection procedure; and (ii) at least one electronic communications device communicable with a wireless communications network for receiving and transmitting information about the origin, location and use of each said portable therapeutic procedural pack (Garver; abstract, col. 3, lines 23-39); 
(b) a computer system including a processor for processing informational inputs from said plurality of therapeutic procedural packs from manufacture to administration of the injectable to a patient, said processing of informational inputs occurring in real time (Garver; col. 10, lines 4-27, col. 12, lines 50-65); and 
(c) said computer system being connectable to a manufacturing facility for manufacturing the injectable and a source of information about the injectable wherein said computer system, based on  and said source of information about the injectable, automatically controls a therapeutic procedural pack manufacturing process so that therapeutic procedural packs, throughout the course of the disease, provide a determined does of a therapeutically effective form of the injectable (Garver; col. 10, lines 4-27, col. 12, lines 50-65 and col. 7, lines 222-).  
Garver teaches “tracking and monitoring vaccine and pharmaceutical information that includes data storage and environment sensors on the products themselves wherein the data is easily transmitted to remote devices.” In col. 3, lines 23-39.  Garver does not expressly teach the specific data recited in claim 38 (deploying to a population a plurality of portable therapeutic procedural packs…); however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.

Claim 39 recites the system of claim 38, wherein said disease is caused by a mutating virus and said injectable is a vaccine (Garver; abstract).  

claim 40 recites the system of claim 38, wherein said syringe is a prefilled syringe (Garver; abstract).  

Claim 41 recites the system of claim 38, wherein the number and nature of communications devices depends on factors such as: the informational requirements of the computer system, the therapeutic procedure and/or the desired degree of control over conducting the therapeutic procedure (Garver; col. 3, lines 23-39)).  

Claim 42 has been amended now to recite the system of claim 39, wherein the computer system controls a machine or manufacturing plant to produce packs comprising analytical devices for identifying said viral disease (Garver; col. 4, lines 13-25).  

Claim 43 recites the system of claim 38, wherein RFID tracking is used and the processor processes data from multiple RFID chips or tags provided for each said therapeutic procedural pack, such data being processed by an anti-collision algorithm to reduce identification errors (Garver; col. 4, lines 26-35).   

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
Applicant argues that Garver does not teach claim 11 and claim 30 features of (a) “plurality of therapeutic procedural packs including vaccine or medicament and at least one therapeutically effective item required to conduct the therapeutic procedure”. In response, Examiner submits that Garver teaches “a system and method for tracking and monitoring vaccine and pharmaceutical information that includes data storage and environment sensors on the products themselves wherein the data is easily transmitted to remote devices. ... Preferably, such a device is capable of providing data storage, wireless communication, sensing/actuation, and event capture where the event may be a temperature or 
Applicant argues that Garver does not teach (b) “transferring information about the environment surrounding and including each therapeutic procedural pack between the electronic communications device of each therapeutic procedural pack and a computer system including a processor which processes said information.”. In response, Examiner submits that Garver teaches “the data is easily transmitted to remote devices” in col. 3, lines 23-39 and “…communicating at least part of the information read from the tag to a central repository for remote access or processing of the information including one or more of monitoring, agency compliance, and patient accessible records.” In col. 4, lines 21-25. 
	Applicant argues that Garver does not teach (c) initiating a control response to said processed information, wherein said electronic communications device of each therapeutic procedural pack communicates with the computer system so that information is communicated between each therapeutic procedural pack and the processor of the computer system. In response, Examiner submits that Garver teaches “the method may include populating a database with information read from the tag by the recipient to provide for further processing of the information including one or more of updating inventory, ordering refills, verifying patient vaccine schedules, and checking recalls. It also may include communicating at least part of the information read from the tag to a central repository for remote 
Applicant argues that Garver does not teach claim 15 feature of “information is processed by the processor in real time”. In response, Examiner submits that Garver teaches “the method may include populating a database with information read from the tag by the recipient to provide for further processing of the information including one or more of updating inventory, ordering refills, verifying patient vaccine schedules, and checking recalls. It also may include communicating at least part of the information read from the tag to a central repository for remote access or processing of the information including one or more of monitoring, agency compliance, and patient accessible records.” In col. 4, lines 13-25.  
The 35 USC 103 rejection of claim 16 has been withdrawn.
Applicant argues that Garver does not teach claim 22 feature of “the analytic device tests diluents, injectables or pharmaceutical compositions to check that such are safe for administration in terms of chemical composition and dosage.”. In response, Examiner submits that Garver teaches “The improved method further includes the step of determining the safety and efficacy of the product based on the readings from the tag, by comparing the first information including an expiration date with a current date to determine whether the vaccine has expired and by comparing the second information including a range of environments to a predetermined acceptable threshold range of environments indicating whether the product has exceeded the threshold.” in abstract.  
Applicant argues that Garver does not teach claim 38 feature of “therapeutic procedures or therapeutic procedural packs”. In response, Examiner submits that Garver teaches “a vaccine or drug product 10 that incorporates a MEMS-enabled tag 20 Tags are preferably placed on the individual Vial/containers but may also be placed on the pack ages, cartons, transport vehicles, storage units, and the like. The MEMS-enabled tags are for use in identifying the vaccine or drug product as well as its 
Garver teaches “tracking and monitoring vaccine and pharmaceutical information that includes data storage and environment sensors on the products themselves wherein the data is easily transmitted to remote devices.” In col. 3, lines 23-39.  Garver does not expressly teach the specific data recited in claim 38 (deploying to a population a plurality of portable therapeutic procedural packs…); however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.
The rejection of claims 31-32 and 34-37 under 35 U.S.C. 102(a)(1) has been withdrawn.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/               Primary Examiner, Art Unit 3626